Citation Nr: 0620552	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  95-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoporosis of the 
hips.

2.  Entitlement to service connection for osteoporosis of the 
mid-back and low back.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a right elbow 
disability.

6.  Entitlement to service connection for a shoulder 
disability.

7.  Entitlement to service connection for thoraco-
spondylodynia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1973 and from May 1975 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.  

In his July 1995 substantive appeal, the veteran requested a 
hearing before the Board.  A report of contact dated in 
November 1996 reflects the veteran's desire to withdraw his 
hearing request.


FINDINGS OF FACT

1.  Osteoporosis of the hips and back is the result of 
chronic alcohol abuse in service.

2.  A bilateral knee disability is not related to a disease 
or injury in service.

3.  Cervical spine degenerative disease was manifest during 
service.

4.  A right elbow disability was not manifest in service and 
there is no evidence of a current right elbow disability.

5.  A shoulder disability was not manifest in service and 
there is no evidence of a current shoulder disability.

6.  Thoraco-spondylodynia was not manifest in service, and 
arthritic changes of the thoracic and lumbar spine are not 
related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  Osteoporosis of the hips and back was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  Cervical spine degenerastive disease was incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  A right elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

5.  A shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

6.  Thoraco-spondylodynia was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claim was received in 
March 1993, long before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A VCAA letter dated in January 2005 instructed the veteran 
regarding the evidence necessary to substantiate his claim, 
and requested that he identify evidence supportive of the 
claim.  The letter apprised the veteran of the evidence of 
record and told the appellant which evidence VA was 
responsible for obtaining, and which evidence VA would make 
reasonable attempts to obtain.  A VCAA letter dated in 
November 2005 related the same information to the veteran, 
and asked him to identify any additional evidence pertaining 
to his claim.  The veteran's claim was subsequently 
readjudicated, and a supplemental statement of the case was 
issued in January 2006.  Thus, the notice provided was in 
compliance with Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent records have been obtained, and VA 
examinations have been conducted.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.





Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Osteoporosis of the Hips and Back

In December 1970 the veteran complained of pain in both 
shoulders and wrists.  Right paraspinous and trapezius pain 
was noted in December 1971.  Valium and bedrest were 
prescribed.  X-rays were within normal limits.  In August 
1972 the veteran complained of numbness in the right great 
toe, which was thought to be due to shoe pressure.  
Complaints of shin numbness were recorded in September 1972.

An August 1981 consultation report indicates that the veteran 
was referred for a psychiatric evaluation after being seen in 
the emergency room for Valium and alcohol intoxication.  A 
subsequent August 1981 treatment note requests that the 
veteran be started on Antabuse.  

A September 1981 service medical record indicates a history 
of alcohol abuse with occasional blackouts.  The diagnosis 
was chronic alcoholism.  The veteran was transferred to a 
Navy hospital for treatment, evaluation and/or disposition.  
An October 1981 record indicates that the veteran had 
completed alcohol rehabilitation and that he was fit for full 
duty.

Joint pain of unknown etiology was diagnosed in November 
1981.  

The veteran complained of back pain in January and February 
1985.  Myositis/arthritis was assessed in March 1985.  The 
veteran was referred to orthopedics.  

A February 1989 consultation report indicates that the 
veteran had reported low back and neck pain since January 
1989.  He denied direct trauma.  The provider noted that the 
pain had migrated to the upper dorsal area and that the 
veteran had lost lordotic curve.  On consultation, X-rays 
revealed diffuse secondary osteoporosis of the spine.  The 
impression was disease of calcium metabolism.  The veteran 
was referred to internal medicine.  

A March 1989 internal medicine consultation report indicates 
that the veteran had a history of alcohol abuse.  The 
provider noted that X-rays revealed questionable mild 
osteoporosis.  Subsequent testing disclosed moderate 
osteoporosis of the lumbar spine representing moderate 
fracture risk.  

An April 1989 internal medicine record indicated an 
impression of moderate osteoporosis, possibly secondary to 
alcohol or tobacco.  The provider indicated that he wished to 
involve rheumatology.

An April 1989 rheumatology consultation report indicates that 
the veteran's clinical picture reflected alcohol induced 
osteoporosis.  A May 1989 bone density test revealed 
decreased bone mineral density.  

A July 1989 treatment record indicates a diagnosis of 
osteoporosis, and the provider noted that it was felt to be 
alcohol induced.  

A November 1989 consultation report indicates soft tissue 
aches and pains without evidence of inflammatory or 
rheumatologic diagnosis.  

A medical board examination was carried out in August 1989.  
The veteran presented with a long history of back and joint 
pains with negative evaluation by orthopedics.  The examiner 
noted that although the veteran was negative for demonstrable 
arthritis, myopathy, or neurologic deficit, he complained of 
paraspinous muscle spasms and problems with hip pain.  The 
examiner also noted a greater than 50-pack-year smoking 
history and a history of heavy alcohol intake.  The veteran 
reported that he stopped drinking in February 1989.  
Evaluation of the veteran's osteoporosis included normal 
thyroid function tests, normal iron studies, normal serum 
protein and urine protein electrophoresis, normal 
testosterone, and a gadolinium scan for bone density which 
revealed moderate osteoporosis for the patient's age.  

An additional medical board was conducted in April 1990.  The 
examiner noted that the veteran had continued to complain of 
various diffuse soft tissue aches and pains which were 
localized in the neck, shoulders, back, and proximal 
extremities.  The primary diagnosis was probable alcohol-
induced osteoporosis.  Nonarticular rheumatism was also 
indicated.

On VA examination in March 1994, the veteran had no 
complaints referable to his hips.  The examiner indicated 
impressions of history of osteoporosis of the pelvis and 
hips, and the spine, without any objective abnormalities on 
examination.

A December 2001 VA treatment note reflects the veteran's 
history that he drank heavily at times.  

Osteopenia was diagnosed in April 2004.  The veteran was 
advised that he should take calcium with vitamin D.  He was 
also instructed to perform weight bearing exercise daily.

On VA examination in December 2005, the veteran's history was 
reviewed.  The pertinent diagnosis was 
osteopenia/osteoporosis.  The examiner indicted that based on 
the veteran's records, osteoporosis was noted to exist during 
service.  The examiner did not provide an opinion regarding 
the cause of the osteoporosis.  

Pertinent law and regulations provide that compensation shall 
not be paid if the disability was the result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2005).  The Board also notes that special 
considerations apply to claims involving alcoholism or 
alcohol abuse.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse, effective for claims filed as in 
the instant case after October 31, 1990.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

Where, as here, the law, and not the evidence, is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit or of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The service medical 
records establish no other cause for the veteran's 
osteoporosis than alcohol abuse.  As such, service connection 
for osteoporosis must be denied by operation of law.

	Bilateral Knee Disability

In June 1976 the veteran complained of right knee pain after 
playing volleyball.  The assessment was knee strain.  Hot 
soaks and an ace wrap were prescribed.  On follow up, the 
veteran was given medication and crutches.  A September 1979 
treatment note indicates edema under the right patella.  

On VA examination in March 1994, the veteran's knees were 
crepitant.  There was no effusion or undue tenderness.  There 
was no ligament instability, and range of motion was normal.  
X-rays revealed normal knees.  The diagnosis was 
chondromalacia.  

A VA X-ray report dated in December 2000 indicates minor 
reactive or degenerative changes in the left knee with 
preservation of the joint space.  

In January 2004 the veteran complained of continued pain in 
his knees.  A January 2004 X-ray report reflects that there 
were some minor age related changes of the left knee.

In February 2004 the veteran related that he had pain in his 
left knee with walking, and that he had difficulty pivoting.  
The impression was internal derangement of the left knee.

On VA examination in December 2005, the patellar grind test 
was positive bilaterally.  The left knee lacked five degrees 
of full extension and had flexion to 135 degrees, with slight 
pain on motion.  Right knee range of motion was zero to 130 
degrees without pain.  The impression was chondromalacia 
patella of the knees.  The examiner concluded that, based on 
the review of the records and the veteran's history, as well 
as the examination findings, he was unable to associate the 
veteran's complaints other than the osteoporosis as being 
related to service.

Having carefully considered the evidence pertaining to this 
issue, the Board has concluded that service connection is not 
warranted for a bilateral knee disability.  The evidence does 
not demonstrate a relationship between the veteran's in-
service complaints and the current chondromalacia patella of 
the knees.  In fact, the December 2005 VA examiner 
specifically stated that he was unable to associate the 
veteran's complaints with his service.  

The Board has considered the veteran's statements that his 
claimed knee disability is related to his service.  However, 
he is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Accordingly, service 
connection for a bilateral knee disability is denied.

	Cervical Spine Disability

A July 1982 treatment record indicates the veteran's 
complaint of neck pain after playing baseball.  The veteran 
complained of stiffness.  There was no motor or sensory 
deficit.  Paracervical spasm was assessed.  A July 1982 
physical therapy treatment note indicates that the veteran 
had been going to physical therapy and that his cervical 
range of motion had increased.  A subsequent July 1982 
treatment note indicates an assessment of resolving cervical 
strain.  

A February 1989 orthopedic consultation sheet notes the 
veteran's complaint of neck pain since January 1989.  In 
March 1989 the veteran was noted to have chronic neck pain, 
which he dated to a softball injury.  The assessment was 
cervical strain, rule out cervical spondylosis.  Degenerative 
joint disease of the cervical spine was diagnosed in November 
1989.  

VA examination in March 1994 revealed some occipital 
tenderness of the cervical spine.  Cervical range of motion 
was within normal limits.  X-rays revealed minimal thinning 
of the C5 disc space, with other disc spaces of normal width 
and the vertebral bodies of normal height.  The diagnosis was 
cervalgias.

In February 2004 the veteran was noted to have mild 
tenderness over the C7 spinous process.  The impression was 
cervical pain, probably cervical disc disease.  An X-ray 
report indicates some moderate spondylosis anteriorly in the 
lower cervical spine.

At the December 2005 VA examination, there was some 
tenderness to motion of the cervical spine.  Degenerative 
disc disease and some spurring were noted on X-ray 
examination.

Having reviewed the evidence regarding this claim, the Board 
finds that service connection for a cervical spine disability 
is warranted.  In this regard the Board notes that 
degenerative joint disease of the cervical spine was 
diagnosed during service in November 1989.  The post-service 
records also show degenerative disc disease of the cervical 
spine.  Most recently, X-ray examination in December 2005 
revealed degenerative disc disease and some spurring.  As the 
veteran was diagnosed with degenerative disease in service, 
and the current records show such disease, service connection 
is granted.

	Right Elbow Disability

The Board has also concluded that service connection for a 
right elbow disability is not warranted.  The service medical 
records indicate no complaint, abnormal finding, or diagnosis 
referable to the veteran's right elbow.  

VA examination in March 1994 resulted in an assessment of 
history of right elbow difficulty without any objective 
abnormalities noted.  X-rays at that time revealed an 
olecranon osteophyte, with the elbow joint noted as normal.

On VA examination in December 2005, the veteran's right elbow 
was within normal limits.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In this case there is no 
diagnosis of a current disability and no lay or medical 
evidence of a nexus to service.  In the absence of proof of a 
present disability, there can be no valid grant of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent evidence of a current disability, the 
veteran's claim fails.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

	


	Shoulder Disability

In December 1970 the veteran complained of pain in both 
shoulders and wrists.  Right paraspinous and trapezius pain 
was noted in December 1971.  Valium and bedrest were 
prescribed.  X-rays were within normal limits.  

In March 1989 the veteran reported that he had hurt his neck 
playing softball.  He stated that his neck pain was 
accompanied by shoulder pain.  The veteran complained of pain 
in his left shoulder in March 1997.  Objectively, he had pain 
on adduction.  

On examination in April 1990, there was no significant 
limited range of motion of any joint area.  There was no 
deformity. 

A VA treatment note dated in December 2001 indicates the 
veteran's complaint of left shoulder pain.  The provider 
noted that previous X-rays of the right shoulder had been 
normal.

The December 2005 VA examination report indicates that 
examination of the veteran's shoulders was unremarkable.  

As discussed above, Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In this case there 
is no diagnosis of a current disability and no lay or medical 
evidence of a nexus to service.  In the absence of proof of a 
present disability, there can be no valid grant of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There is no evidence of a current disability 
referable to the veteran's shoulders.  Absent evidence of a 
current disability, the veteran's claim fails.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.



	
      Thoraco-spondylodynia

The veteran complained of mid and low back pain in January 
1989.  Low back strain was assessed.  In February 1989 the 
veteran presented with a slow gait and posture bent to the 
right.  He indicated that the pain was located in his mid-
back.  The veteran later reported that he had decreased his 
activity.  The assessment was unresolved back pain and low 
back sprain with muscle spasms.  Myositis/arthritis was 
assessed in March 1989.  Subsequent service medical records 
essentially attribute the veteran's back complaints to his 
osteoporosis.  

VA examination in March 1994 revealed normal contours of the 
thoracic and lumbar spine, with no perivertebral muscle spasm 
and no palpable abnormality.  The veteran had some 
lumbosacral tenderness and some mid-inner scapular 
tenderness.  X-rays revealed normal curvature and alignment.  
The vertebral bodies and disc spaces were maintained.  There 
was early vacuum phenomenon noted at the L5 disc space, and 
the radiologist opined that such might be associated with 
vertebral osteophytes probably indicating early degenerative 
disc disease.  The impression was thoracal spondylodynia and 
lumbalgia.

On VA examination in December 2005, there was mild pain on 
motion.  The impression was mild orthopaedic changes of the 
thoracic spine noted on X-ray, and degenerative disease of 
the lumbar spine noted on X-ray.  The examiner indicated that 
he was unable to associate the veteran's complaints other 
than the osteoporosis to service.  He stated that the veteran 
had degenerative as noted in the report, but that he was 
unable to confirm that such existed in the service.

Having carefully considered the evidence pertaining to this 
issue, the Board has concluded that service connection is not 
warranted for thoraco-spondylodynia.  The evidence does not 
demonstrate a relationship between the veteran's in-service 
mid and low back complaints and the spondylodynia that was 
assessed on VA examination.  In fact, the December 2005 VA 
examiner specifically stated that he was unable to associate 
the current veteran's complaints with his service.  

The Board has considered the veteran's statements that his 
claimed back disability is related to his service.  However, 
he is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Accordingly, service 
connection for thoraco-spondylodynia is denied.


ORDER

Entitlement to service connection for osteoporosis of the 
hips is denied.

Entitlement to service connection for osteoporosis of the 
mid-back and low back is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a cervical spine 
degenerative disease is granted.

Entitlement to service connection for a right elbow 
disability is denied.

Entitlement to service connection for a shoulder disability 
is denied.

Entitlement to service connection for thoraco-spondylodynia 
is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


